Bowles, Justice.
The lawsuit arose when Mr. Weathers blockaded a lane which Mrs. Rimes used as a driveway to her house. The lane ran across Mr. Weathers’ property but had been used by Mrs. Rimes and her predecessors in title for over 75 years. Mrs. Rimes sued in three counts: (1) for injunction (2) in tort for physical abuse to her and (3) for slander and trespass to her separate property. The trial court directed a verdict for Mr. Weathers on the third count for slander and trespass but submitted the other counts to the jury on written interrogatories. The jury found for Mr. Weathers on count two for physical abuse but answered affirmatively those interrogatories which authorized the trial court to enjoin Mr. Weathers from interfering with Mrs. Rimes’ use of the lane.
Both parties appeal and we affirm in both cases:
1. A directed verdict was properly granted as to Count 3 for slander and trespass to the other property of Mrs. Rimes. Mrs. Rimes did not prove what she alleged, nor did she amend her pleadings as advised by the trial court. Since a directed verdict was authorized, the trial court did not err in refusing to charge the jury on those points. Mr. Weathers’ alleged slanderous statements made during the course of an earlier court proceeding were privileged. See Veazy v. Blair, 86 Ga. App. 721 (2) (72 SE2d 481) (1952).
2. The trial court properly excluded consideration by the jury of the lane as a public way. No evidence of acceptance of the lane by the public was presented.
3. Mrs. Rimes complains that certain interrogatories were not presented to the jury which would have more adequately and fairly presented the issues. The trial judge had requested that all parties submit to him proposed interrogatories. We find no error since Mrs. Rimes did not submit requests for interrogatories in writing which covered the issues of which she complains.
4. The trial court did not err in failing to instruct the jury on "abusive language” where not requested in writing and where no objection was made by Mrs. Rimes *876at trial. Code Ann. § 70-207. See Continental Cas. Co. v. Union Camp Corp., 230 Ga. 8 (2) (195 SE2d 417) (1973).
Submitted September 28, 1979
Decided December 5, 1979
Rehearing denied December 19, 1979.
M. Francis Stubbs, for appellant.
Pierce, Ranitz, Mahoney, Forbes & Coolidge, Morton G. Forbes, Richard D. Phillips, for appellee.
5. The jury verdict is amply supported by the evidence and is not self-contradictory.
6. Mr. Weathers’ three enumerations of error in the cross appeal are answerable by his failure to request interrogatories in writing on these issues. See Division 3, supra.

Judgments affirmed.


Nichols, C. J., Undercofler, P. J., Jordan, Hill and Marshall, JJ., concur.